Title: To George Washington from William Gordon, 22 July 1779
From: Gordon, William
To: Washington, George


        
          My dear Sir
          Jamaica Plain [Mass.] July 22. 1779
        
        I have been earnestly wishing for an opportunity to congratulate you upon some successful manoeuvre under your own immediate direction; & I now embrace it with the utmost satisfaction. The capture of the fort is of the greatest consequence, all things considered, & must therefore afford your Excellency peculiar pleasure. I have been fearful lest our men, being called out to storm lines or forts, would shrink back in the moment of trial, from the appearance of eminent danger & the want of practice. But the success they have met with in this first essay, & the uncommon smallness of the numbers killed & wounded, will give them resolution in future attacks of that kind, & make them still more formidable. This affair will greatly heighten the reputation of our arms in all Europe, & prove a fine subject for our real friends in Great Britain to enlarge upon. It will make a noble contrast to the piratical plundering barbarous & cowardly expeditions wherein the enemy have been engaged of late, & will probably continue. I have a special satisfaction in thinking how great a mortification Clinton & all his coadjutors must feel. It will leave an indelible stain upon their military character to have lost Stony-point Fort garrisoned by five hundred men, well provided; instead of having gained West Point. I hope shortly to hear that your Excellency hath obliged them to quit or surrender the opposite Fort, & have recovered the Ferry for the safe passage of troops & passengers cross the North river. You have my daily prayers, such as they are; had I

moved in another department should have urged your receiving the recruits sooner: but they whose business it was, instead of taking time by the forelock, put it off to the present general Court which, thro’ the depreciation of the currency, has obliged the publick to give a greater premium to the nine months men. Many of them have recd I apprehend full fifteen hundred dollars. The measures that are now pursuing by merchants &c. will I trust help us as to our money. I can’t but flatter myself with the expectation, that if G. Britain loses the present campaign & can get no capital naval advantages, she will seriously think of accommodating in the winter season; but by the predatory war now carrying on by them I suppose that the present ministry means not to make up; they however will scarce be to able stand it tho’ supported by royalty, wh[i]ch instead of hearing that Charles Town is taken, Carolina subdued & of the prospect of farther reductions, they shall be informed that Georgia has been recovered from them, their southern army ruined & their main one been hinderd doing any thing more than, thro’ the assistance of their fleet, carrying on a little pitiful war. It is very long since I had the pleasure of hearing from you; conscious that my last was wrote in the spirit of love & friendship, I am willing to impute your silence to the multiplicity & importance of the business wherein you are engaged, & to believe that upon this hint you will convince me that what was well meant, & concealed from nearest & dearest friends, was well taken. I continue Your Excellency’s very humble servant & affectionate friend
        
          William Gordon
        
        
          Mrs Gordon joins in sincere respects to your Lady.
        
      